 1   J Christopher Jorgensen
     Nevada Bar No. 5382
 2   Matthew R. Tsai
     Nevada Bar No. 14290
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Parkway, Suite 600
 4   Las Vegas, NV 89169
     Phone: (702) 949-8200
 5   Email: cjorgensen@lrrc.com
     Email: mtsai@lrrc.com
 6
     Attorneys for Defendant
 7   Synchrony Bank

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10   DONALD R. ROBINSON,                                    Case No. 2:18-cv-01763-JAD-NJK

11           Plaintiff,                                     STIPULATION EXTENDING
                                                            TIME FOR DEFENDANT
12   vs.                                                    SYNCHRONY LENDING, INC. TO
                                                            RESPOND TO COMPLAINT
13   GREAT PLAINS LENDING, LLC,
     SYNCHRONY LENDING, INC., AND
14   TRANS UNION LLC,

15           Defendants.

16
17           Plaintiff Donald R. Robinson (“Plaintiff”) and Defendant Synchrony Bank, improperly

18   named as Synchrony Lending, Inc. (“Synchrony”) through their respective counsel, hereby

19   stipulate and agree as set forth below:

20                                              RECITALS

21           A.      Plaintiff filed a Complaint (“Complaint”) against Synchrony on September 11,

22   2018.

23           B.      Synchrony was served with the Complaint on September 25, 2018.

24           C.      Synchrony’s current deadline to respond to the Complaint is October 16, 2018.

25           D.      The parties agreed that Synchrony would have through November 6, 2018 to

26   respond to the Complaint in order to give Synchrony time to investigate Plaintiffs’ claims and

27   prepare a proper response, and for the parties to discuss a potential resolution of this matter.

28           E.      There is good cause to grant this stipulation because Synchrony requires
 1   additional time to investigate Plaintiffs’ claims and prepare a proper response, and the parties
 2   require additional time to consider a resolution of this matter.
 3          F.      This stipulation is filed in good faith and not intended to cause delay.
 4          G.      Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and Synchrony
 5   respectfully request that the Court extend Synchrony’s time to respond to Plaintiffs’
 6   Complaint through November 6, 2018.
 7                                           STIPULATION
 8          NOW, THEREFORE, Plaintiff and Synchrony hereby stipulate and agree that
 9   Synchrony has up to and including November 6, 2018, to file a response to Plaintiffs’
10   Complaint.
11          IT IS SO STIPULATED.
12   DATED this 11th day of October, 2018.             DATED this 11th day of October, 2018.
13   KAZEROUNI LAW GROUP, APC                          LEWIS ROCA
                                                       ROTHGERBER CHRISTIE LLP
14
15   By:    /s/ Michael Kind                           By:    /s/ Matthew Tsai                .
     Michael Kind (NV Bar #13903)                      J Christopher Jorgensen (NV Bar #5382)
16   6069 South Fort Apache Rd., Suite 100             Matthew R. Tsai (NV Bar #14290)
     Las Vegas, NV 89148                               3993 Howard Hughes Parkway, Suite 600
17   Tel: 800-400-6808 x7                              Las Vegas, NV 89169
     Email: mkind@kazlg.com                            Tel: 702-949-8200
18                                                     Email: cjorgensen@lrrc.com
     Attorney for Plaintiff                            Email: mtsai@lrrc.com
19   Donald R. Robinson
                                                       Attorneys for Defendant
20                                                     Synchrony Bank
21
                                                 ORDER
22
                                                   IT IS SO ORDERED.
23
24
25                                                 United States Magistrate Judge
26
                                                   DATED        October 15, 2018
27
28
